DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 30 June 2022 is acknowledged. Claims 1, 9, 10, 12, and 13 have been amended, and claims 1-13 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (DE 3145401 A1; listed in the IDS filed 21 December 2020; using the previously attached English machine translation). 
Regarding claim 1, Meyer teaches a pressure intensifier device (see Fig. 1) for increasing pressure in a pressurized fluid chamber of a piston/cylinder unit, comprising: 
a pressure intensifier cylinder (housing 1, see Fig. 1; [0012]); and 
a pressure intensifier piston (pressure booster cylinder 4, see Fig. 1; [0012]), which is guided in an axially movable manner in the cylinder (see Fig. 1), wherein 
the pressure intensifier cylinder comprises an outlet region (left portion of central cylindrical bore 13, see Fig. 1; [0015]), an inlet region upstream of the outlet region (right portion of central cylindrical bore 13, see Fig. 1; [0015]), and a piston guiding chamber (pressure booster cylinder 4, see Fig. 1; [0013]) having at least one of a pressure intensifier piston chamber (pressure booster cylinder chamber 4a, see Fig. 1; [0013]), into which a pressure intensifier inlet line opens (line 9, see Fig. 1; [0020]), and a pressure intensifier backpressure chamber (pressure booster cylinder chamber 4b, see Fig. 1; [0013]), into which a pressure intensifier backpressure line opens (channel 14, see Fig. 1; [0022]), 
the pressure intensifier piston (pressure booster piston 5, see Fig. 1; [0013]) comprises a piston part (see Fig. 1), which is guided in the piston guiding chamber (piston 5 in pressure booster cylinder 4, see Fig. 1), and a piston rod (plunger attachment 51, see Fig. 1; [0015]), which extends from the piston part to the inlet region (see Fig. 1), in a retracted release position releases a fluid connection between the inlet region and the outlet region (see Fig. 1) and, in an advanced blocking position, blocks this connection with a free end portion, with which it extends into the outlet region (see Fig. 1), 
over a portion that can be passed through by the free end portion of the piston rod (plunger attachment 51 of piston 5, see Fig. 1) during movement from the release position into the blocking position, the outlet region (left portion of central cylindrical bore 13, see Fig. 1; [0015]) comprises a free passage cross section for the free piston rod end portion that is at least equal in size to a rod cross section of the free piston rod end portion (see Fig. 1 - plunger attachment 51 of piston 5 has a cross section that is at least equal in size to cross section of the outlet region cross section), and 
the outlet region is embodied without a check valve (see Fig. 1), and there is provided at least one of a pressure intensifier inlet valve (check valve 82, see Fig. 1; [0020]) for supplying a pressure medium to the pressure intensifier cylinder (see [0020]), wherein the pressure intensifier inlet valve is controlled independently of a pressure in the pressurized fluid chamber of the piston/cylinder unit and arranged in the pressure intensifier inlet line (see Fig. 1 and [0020]-[0023]).
Meyer is silent to a pressure intensifier backpressure valve, which is controlled independently of a pressure in the pressurized fluid chamber of the piston/cylinder unit and arranged in the pressure intensifier backpressure line. However, Meyer teaches that in the event that displacement of the working piston 2 to its starting position is not sufficient to return pressure booster piston 5 all the way to its starting position, a low-pressure source 16 can be provided which permanently applies a slight excess pressure to the pressure booster cylinder chamber 4a on the output side (see Fig. 1 and [0029]). Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to include a pressure intensifier backpressure valve arranged in the pressure intensifier backpressure line which is controlled independently of a pressure in the pressurized fluid chamber of the piston/cylinder unit in order to selectively control this low pressure source.
Regarding the intended use (e.g., for increasing pressure in a pressurized fluid chamber of a piston/cylinder unit), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).

Regarding claim 2, Meyer teaches a one-piece component (see Fig. 1). Applicant is reminded that the patentability of a product does not depend on its method of production (e.g., manufactured as a one-piece component). See MPEP §2113.

Regarding claim 3, Meyer teaches wherein the pressure intensifier cylinder comprises a piston rod guiding portion between the piston guiding chamber and the inlet region (see Fig. 1 - piston rod guiding portion equated to region where plunger attachment 51 is contacting seal).

Regarding claim 7, Meyer teaches the pressure intensifier device as claimed claim 1, further comprising a ring seal on an inner rim of the outlet region (see Fig. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claim 1 above, and further in view of Kodama et al. (US 6,241,003; hereinafter “Kodama”).
Regarding claim 8, Meyer is silent to the pressure intensifier device as claimed in claim 1, further comprising:
at least one of an operative piston position sensor for detecting the position of a piston of the piston/cylinder unit and a multiplier piston position sensor for detecting the position of the pressure intensifier piston, and
a controller, which controls at least one of the pressure intensifier inlet valve in accordance with at least one of an operative piston position signal of the operative piston position sensor and a multiplier piston position signal of the multiplier piston position sensor, and the pressure intensifier backpressure valve in accordance with at least one of an operative piston position signal of the operative piston position sensor and a multiplier piston position signal of the multiplier piston position sensor.
Kodama teaches when the injection plunger 151 comes to a predetermined position (detected by a position sensor 152) or the pressure sensors 36 and 37 show a predetermined value, the switching valve 22 is operated to open the boost control valve 21 while conducting the control by the injection speed controlling valve 17, so that the hydraulic oil from the boost accumulator 23 is supplied to the backside of the boost piston 25 of the boost cylinder device 20 to pressurize the hydraulic oil at back-pressure side of the boost piston 25 of the boost cylinder device 20. The boost piston 25 pressurize the hydraulic oil at the back-pressure side of the injection piston 15 to pressurize the injection plunger 151 from the backside of the injection piston 15 through the pressurized hydraulic oil (see 9:58-10:11).
In view of Kodama’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Meyer to include at least one of an operative piston position sensor and a controller which controls at least one of the pressure intensifier inlet valve in accordance with at least one of an operative piston position signal of the operative piston position sensor, as taught by Kodama, because it allows for coordinating the boost cylinder actuation with the injection plunger based on the movement of the injection plunger. 
Regarding the functional language (e.g., for detecting the position of a piston of the piston/cylinder unit, for detecting the position of the pressure intensifier piston, which controls at least one of the pressure intensifier inlet valve in accordance with at least one of an operative piston position signal of the operative piston position sensor and a multiplier piston position signal of the multiplier piston position sensor, and the pressure intensifier backpressure valve in accordance with at least one of an operative piston position signal of the operative piston position sensor and a multiplier piston position signal of the multiplier piston position sensor), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (DE 3145401 A1; listed in the IDS filed 21 December 2020; using the previously attached English machine translation), in view of Takei et al. (US 2016/0200022; hereinafter “Takei”).
The teachings of Meyer have been discussed above.
Meyer teaches all the limitations of claim 9 except for:
a casting piston/casting cylinder unit.
Takei teaches a casting piston/casting cylinder unit (combination of plunger 5 and sleeve 3, see Fig. 1; [0025]) that is connected to a pressure intensifier device (combination of injection cylinder 7 and hydraulic pressure device 9, see Fig. 1; [0025]). This allows for the device to carry out a boosting process which helps reduce the formation of burrs and sinks (see [0099]).
In view of Takei’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Meyer to include a casting piston/casting cylinder unit, as taught by Takei, in order for the pressure intensifier device to act on the casting piston/casting cylinder unit to perform a boosting process to improve the quality of the resultant casting by reducing the formation of burrs and sinks.

Regarding claim 10, the combination of Meyer and Takei teaches a method for operating a diecasting machine casting unit according to claim 9 (see rejection for claim 9 above), the method comprising the steps of:
carrying out a respective casting process with the casting piston moved forward successively as a pre-filling phase (inherently in process of Meyer and Takei; equated to anything prior to low speed injection such as filling of sleeve with charge of metal to cast; also see [0065] of Takei), a die filling phase and a follow-up pressure phase (Takei: see Fig. 2 and [0063]); and
starting a feed motion of the pressure intensifier piston of the pressure intensifier device before the end of the die filling phase (Takei, see [0095]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meyer and Takei as applied to claim 10 above, and further in view of Kodama (US 6,241,003; hereinafter “Kodama”).
Regarding claim 12, the combination of Meyer and Takei is silent to wherein the feed motion of the pressure intensifier piston is controlled in accordance with an operative piston position signal of an operative piston position sensor and/or in accordance with a multiplier piston position signal of a multiplier piston position sensor.
Kodama teaches when the injection plunger 151 comes to a predetermined position (detected by a position sensor 152) or the pressure sensors 36 and 37 show a predetermined value, the switching valve 22 is operated to open the boost control valve 21 while conducting the control by the injection speed controlling valve 17, so that the hydraulic oil from the boost accumulator 23 is supplied to the backside of the boost piston 25 of the boost cylinder device 20 to pressurize the hydraulic oil at back-pressure side of the boost piston 25 of the boost cylinder device 20. The boost piston 25 pressurize the hydraulic oil at the back-pressure side of the injection piston 15 to pressurize the injection plunger 151 from the backside of the injection piston 15 through the pressurized hydraulic oil (see 9:58-10:11).
In view of Kodama’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Meyer and Takei to include wherein the feed motion of the pressure intensifier piston is controlled in accordance with an operative piston position signal of an operative piston position sensor, as taught by Kodama, because it allows for coordinating the boost cylinder actuation with the injection plunger based on the movement of the injection plunger. 

Allowable Subject Matter
Claims 4-6, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4: The prior art, either taken alone or in combination, fails to teach:
wherein the outlet region and the inlet region have portions with a same cross section of the pressure intensifier cylinder, and the inlet region contains a radial inlet bore, which opens radially from the outside into said portion of the pressure intensifier cylinder.

Claim 5: The prior art, either taken alone or in combination, fails to teach:
wherein the inlet region comprises at least one radial bore and an axial bore in the free piston rod end portion, where said axial bore is connected to said radial bore and opens at an end face.

Claim 6: The prior art, either taken alone or in combination, fails to teach:
wherein the inlet region comprises at least one axial longitudinal groove channel on an outer circumferential side of the free piston rod end portion.

Claim 11: The prior art, either taken alone or in combination, fails to teach:
wherein the feed motion of the pressure intensifier piston is started at the beginning of or during the pre-filling phase.

Claim 13: The prior art, either taken alone or in combination, fails to teach:
wherein the feed motion of the pressure intensifier piston is subject to open-loop or closed-loop control as regards its progress with respect to time along its complete stroke or only along a subsection thereof in accordance with a predetermined setpoint profile of the progress with respect to time of a movement path or movement speed of the pressure intensifier piston or in accordance with a predetermined setpoint profile of the progress with respect to time of the pressure in the pressurized fluid chamber of the casting piston/casting cylinder unit.

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
On page 8 of the remarks, Applicant argues, with respect to claim 1, that Meyer fails to teach, suggest, motivate, or otherwise render obvious a pressure intensifier inlet valve for supplying a pressure medium to the pressure intensifier cylinder. Applicant argues that the check valve is not capable of this feature, and that the check valve is exclusively used to allow a backflow out of Meyer’s cylinder chamber to the outside. 
The Examiner finds this argument unpersuasive because Meyer teaches that the pressure medium is supplied via a channel 92 directly into the pressure booster cylinder chamber 4b on the drive side (see [0020]).
On pages 8-9 of the remarks, Applicant argues that it would not have been obvious to include a pressure intensifier backpressure valve because adding a valve channel 14 would interrupt the desirable permanent direct connection provided by channel 14.
The Examiner finds this argument unpersuasive. Applicant appears to argue that Meyer would permanently want the low-pressure source attached throughout the entire operational cycle and any disruption would interrupt the intended permanent attachment. However, if the low pressure source were really attached permanently, it would clearly provide resistance to the pressure intensifier piston during any forward movement of the piston. Therefore, it would have been obvious to one of ordinary skill in the art to connect the low pressure source via a backpressure valve in order to be able to selectively use it (i.e., only when returning the booster piston to its starting position). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        7 October 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735